The Board of Commissioners on Grievances and Discipline filed its Final Report in this court on April 22, 1998, recommending that pursuant to Gov.Bar R. V(6)(B)(5), the respondent, Thomas C. Brown, a.k.a. Thomas Christopher Brown, Attorney Registration No. 0024054, last known business address in Geneva, Ohio, be publicly reprimanded. On October 5,1998, respondent filed a motion to remand, and on October 13, 1998, relator filed a memo opposing the motion. Upon consideration thereof,
IT IS ORDERED AND ADJUDGED by this court that the motion be, and hereby is, granted, and that this matter be remanded to the Board of Commissioners on Grievances and Discipline for an evidentiary hearing.
IT IS FURTHER ORDERED that costs in this matter abide final determination of the case.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
Douglas, J., dissents.